Citation Nr: 0711340	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder, claimed as depression, 
anxiety, and panic disorders, and to include depression as 
secondary to the veteran's service-connected diabetes 
mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
October 1966, and from August 1968 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In May 2005, the veteran testified at a 
hearing at the RO before the undersigned.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

In his February 2004 original application for VA benefits, 
the veteran raised claims for service connection for 
depression and PTSD and, during his May 2005 hearing, he 
reported that he was the victim of sexual assault on two 
occasions while on active military duty.  Service connection 
for PTSD currently requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2006); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2006).

The veteran seeks service connection for PTSD.  There is no 
indication in the file that the RO has ever attempted to 
verify the veteran's alleged stressful events in service with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).
This is in spite of the fact that, in March 2004, prior to 
the rating decision at issue, the veteran completed a PTSD 
Stressor Worksheet providing detailed written information 
(e.g., names, dates) in support of his claim for service 
connection for PTSD.  During his hearing testimony in May 
2005, the veteran provided further specifics of his alleged 
stressful events in service.

Here, the veteran has contended that he has PTSD as a result 
of active military service that involved Naval gunfire 
support to United State Marines in during the summers of 1965 
and 1966; the search and rescue of downed aviators wounded by 
enemy fire in the summer and fall of 1966; the repelling and 
killing of Vietcong infiltrators in 1971; and the 
identification of targets to be bombed and the performance of 
bomb damage assessment in 1970 and 1971.

Specifically, the veteran's first alleged stressor involved 
naval gunfire support to U.S. Marines, took place aboard the 
USS HULL (DD-945), off the coast of the Republic of Vietnam.  
The veteran recalled that relevant casualties included Capt. 
R.W., wounded in action in mid-1966, and signalman D.P., who 
suffered a non-battle injury in mid-1966.  The veteran 
testified that, on one occasion, while the USS Hull was 
firing at targets in Vietnam and he was in his usual position 
of working on the control bridge with the Captain (as the 
Captain's phone talker) to provide instant communications to 
all of the connecting combat organizations, the three-inch 
guns located a few feet in front of the bridge fired 
unexpectedly.  Capt. W. was knocked off balance, burning his 
face and incurring hearing loss.   Signalman P. was injured 
at the same time.  Because the veteran was wearing a blast 
helmet and earphones, he was not injured.  He testified that 
upon recovering, he was angry and experienced intense fear 
and horror.

The veteran's second alleged stressor, the search and rescue 
of downed aviators wounded by enemy fire, also took place 
aboard the USS HULL, off the coast of the Republic of 
Vietnam.  The veteran stated in his March 2004 written 
account that relevant casualties from downed planes included 
unknown aircrew members killed in action or wounded in action 
from June 1966 to October 1966; during his May 2005 hearing, 
he testified that these operations occurred in 1965 and 1966.  
The search and rescue operations, the veteran testified, were 
in the Gulf of Tonkin and the South China Sea.  The veteran 
furthermore testified that he recovered the wounded as well 
as the deceased (and mangled), and that he experienced the 
trauma of knowing that these individuals were shot down and 
wounded.

The veteran's third alleged stressor, the repelling and 
killing of Vietcong infiltrators in 1971, took place in South 
and North Vietnam, Laos, and Cambodia, while he was tasked to 
the 12th Reconnaissance Technical Squadron.  The veteran 
testified to having served as served as an infantry 
specialist with Operation Lam Son 719 in February and March 
1971, during which he claimed to have participated in killing 
numerous Laotians and North Vietnamese.

His fourth alleged stressor, the identification of targets to 
be bombed and performance of bomb damage assessment, occurred 
while the veteran was assigned to the 12th Reconnaissance 
Technical Squadron, from September 1970 to September 1971.  
His task was to identify personnel targets to Air Force 
fighter wings and squadrons who then bombed, destroyed, or 
killed those targets.  Specifically, he testified that his 
assigned duties included locating and pinpointing enemy 
positions along the Ho Chi Minh Trail.  One of the combat 
operations in which he claimed to have participated was Lam 
Son 719, which occurred in early 1971, when he and other 
personnel entered the country of Laos.  He testified to 
intense operations there, including the maintenance of around 
the clock surveillance intelligence collection to provide the 
precise locations of the enemy, which he personally 
distributed via secure telephone to combat pilots who would 
then bomb those targets.  His task furthermore entailed the 
performance of bomb damage assessment, to include calculating 
the number killed in action and gauging the effectiveness of 
the munitions employed against the enemy using air-to-ground 
munitions.  He reported that during this time aircrew members 
were shot down by enemy fire but that he had forgotten their 
names.  He testified that he was traumatized by counting dead 
bodies and seeing their condition.

Consistent with the heightened duty-to-assist obligations 
imposed by the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100-5103A, 5107 (West 2002 & Supp. 2006), the 
Board is directing the RO to make detailed efforts regarding 
the veteran's claim.  Specifically, the RO should attempt to 
verify the veteran's alleged stressful events with the JSRRC.  
The Board believes that the RO should forward to the JSRRC 
comprehensive and detailed information regarding the four 
alleged stressful events claimed to have been experienced by 
the veteran during service from the summer of 1965 to 1971.

A fifth alleged stressor addresses the veteran's alleged 
sexual assault in service.  
A January 2004 VA outpatient record indicates a reported 
history of military sexual trauma.  Furthermore, the veteran 
has variously described his alleged stressful events to 
include being the target of sexual assault on two occasions 
while stationed aboard the USS HULL and in the Republic of 
Vietnam.  At the May 2005 Board hearing, he described the two 
alleged incidents in detail.  

First, the veteran testified that in 1965, he was the victim 
of a sexual assault in the confining and cramped space of a 
passageway from the sleeping quarters to the restroom.  On 
returning to his locker to place his toileting articles in 
the locker, while he was robed only by a towel, a man whose 
name he testified he remembered quite clearly came from 
behind, lifted his towel, and placed his penis in the 
veteran's rectum.  The veteran testified to fighting back and 
having succeeded in not being penetrated or further abused in 
the attack.  He testified to not telling anybody about it at 
the time because he was embarrassed and ashamed that 
something like this could happen.  It was the only time the 
veteran experienced military sexual trauma aboard ship that 
he recalled.

Second, the veteran testified that, in 1971, while in 
Vietnam, he was the victim of a sexual assault while sleeping 
in his barracks.  Between his barracks and the perimeter was 
the compound of military personnel from the Republic of 
Korea.  Once, he was awakened in his bed to discover a hand 
on his penis.  He testified that he recognized the 
perpetrator as a First Sergeant from the Republic of Korea 
forces.  The veteran testified to fighting back and pushing 
him away.  The reported perpetrator thereafter left the 
barracks and the veteran recovered without suffering any 
further sexual abuse.  

While the Board notes that, in February 2004 and March 2005 
correspondence, the RO advised the veteran of the VCAA and 
its effect on his claims, the record does not indicate that 
the veteran was specifically advised as to his alleged sexual 
assault, and the necessity of providing additional details of 
his alleged stressful incident(s) in service, or that he may 
provide corroborating evidence from alternate sources of 
information.  Such details are necessary so that VA can 
properly explore alternative sources for information to 
corroborate the alleged stressor incident.  See Patton v. 
West, 12 Vet. App. 272 (1999) (holding that the provisions in 
M21-1, Part III, 5.14(c) (April 30, 1999), which address PTSD 
claims based on personal assault and provide for development 
of alternate sources for information, are substantive rules 
which are the equivalent of VA regulations and must be 
considered); see also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  This must be done prior to Board consideration of 
his claim. 

The next question presented is whether a stressor such as 
reported by the veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has been diagnosed with depression, chronic PTSD, 
and panic attacks, according to a February 2004 VA outpatient 
psychiatric consultation.  An August 2004 VA outpatient 
psychiatric notation includes a diagnosis of bipolar 
affective disorder, depressed.  A statement in support of the 
claim received in March 2005, and signed by a licensed 
psychologist, Dr. R.E.H., reported that the veteran had been 
treated for severe depression in the "mid-nineties" on both 
an inpatient and outpatient basis.  The veteran testified in 
May 2005 that this psychiatric treatment took place in 1994. 

Medical records regarding the veteran's claimed psychiatric 
treatment in 1994 from Dr. R.E.H., or another provider, are 
not associated with the claims file.  On remand, effort 
should made to obtain them.

During his hearing, the veteran also asserted that he had 
depression that was due to his service-connected diabetes 
mellitus.  Secondary service connection may be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  To establish service connection for a disability on 
a secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Fed. Reg.52744-52747 
(Sept. 7, 2006).  

Here, the record does not include a VA examination of either 
the veteran's claimed acquired psychiatric disorders or PTSD, 
nor does it indicate that a PTSD diagnosis has been made 
pursuant to DSM-IV on the basis of a verified history of the 
veteran's in-service stressors.  See, e.g., West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  As a result, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the etiology of any such claimed disorders found 
to be present, including whether the veteran has depression 
due to his service-connected diabetes mellitus.

Further, although the veteran provided the RO with copies of 
some of his Air Force service medical records, dated from 
August 1971 to May 1986, these records appear to be 
incomplete.  In his original claim dated in February 2004, 
the veteran reported having had a separation or retirement 
physical examination in November 1986 at Ramstein Air Force 
Base in Germany.  This separation or retirement physical 
examination is not of record.  It also appears that service 
personnel records for this Air Force service were not 
obtained.  Thus, there may be some additional service medical 
and personnel records to obtain.

Additionally, the veteran has indicated that Las Vegas VA 
mental health clinic records exist, dated in January 2005, 
which document his diagnosis with PTSD.  Here, the record 
suggests that additional VA medical evidence might be 
available that is not before the Board at this time.  Thus, 
an effort should be made to obtain additional VA medical 
records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran has also indicated that pertinent records may 
exist from the Nevada Adult Mental Health Clinic.  An effort 
ought to be made, on remand, to procure these records, not 
yet associated with the claims file.

Thus, due process requires that this case be REMANDED to the 
RO/AMC for the following action:

1.  The RO/AMC should supply the veteran 
with corrective notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claims here being 
remanded, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App 473 (2006).  The RO/AMC 
should also ensure that the veteran 
receives appropriate notice of the 
regulations pertinent to his claim for 
service connection for depression 
secondary to diabetes mellitus (i.e., 
38 C.F.R. § 3.310 (2006)).

2.  The RO/AMC should contact Robert E. 
Hunter, Ph.D., 2330 Paseo del Prado, C-
109, Las Vegas, NV 89102-4336, and 
request that he provide copies of all 
treatment records regarding the veteran's 
1994 treatment.  

a.  The RO/AMC should also request 
that Dr. Hunter provide specific 
information regarding the veteran's 
inpatient psychiatric treatment at 
Charter Hospital and outpatient 
psychiatric treatment at the Jonel 
Boulevard Clinic, e.g., the 
addresses and approximate dates of 
treatment at these facilities.  

b.  Upon receipt of this 
information, and after obtaining any 
necessary releases from the veteran, 
the RO/AMC should contact the 
medical providers identified by Dr. 
Hunter, if any, and request all 
medical records associated with 
treatment of the veteran's severe 
depression at the time.  

c.  The RO/AMC should request all 
medical records regarding the 
veteran's inpatient and outpatient 
treatments for severe depression 
from Charter Hospital and the Jonel 
Boulevard Clinic.  The request 
should include the veteran's social 
security number and birth date, to 
facilitate a record search, and a 
copy of the record request and any 
response should be added to the 
claims file.

3.  After obtaining any necessary 
releases from the veteran, as well as 
specific identifying information such as 
the facility's address and the exact 
dates of treatment, the RO/AMC should 
contact the Nevada Adult Mental Health 
Clinic and request all records associated 
with treatment of the claimant.  The 
request should include the veteran's 
social security number and birth date, to 
facilitate a record search, and a copy of 
the record request and any response 
should be added to the claims file.

4.  The RO/AMC should obtain all records 
regarding the veteran's treatment at the 
Las Vegas, Nevada, VA Medical Center, for 
the period from September 2004 to the 
present.  Effort in particular should be 
made to secure all records regarding the 
veteran's treatment at the Las Vegas VA 
mental health clinic documenting his 
diagnosis with PTSD, and dated from 
January 2005 to the present.  If any of 
the pertinent records are not available, 
or if the search for any such records 
yields negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing. 

5.  The RO/AMC is to contact the National 
Personnel Records Center (NPRC), and any 
other appropriate state and federal 
agency, including the Department of the 
Air Force, if necessary, and request all 
(a) service medical records for the 
veteran's service in the Air Force, to 
specifically include any records 
generated by the veteran's separation or 
retirement physical examination in 
November 1986 at Ramstein Air Force Base 
in Germany and (b) all service personnel 
records regarding the veteran's Air Force 
service, if not already of record.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran is to be 
notified in writing.  

6.  The veteran should be asked to 
provide any additional information 
possible regarding the stressful events 
claimed to have caused PTSD, and to 
identify potential alternative sources 
for supporting evidence regarding the 
alleged military sexual traumas and other 
stressors he alleges occurred in service.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events, if not already of record.  The 
RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate.

7.  As the RO/AMC has not, to date, 
developed the veteran's claim regarding 
military sexual trauma, the RO/AMC should 
send him a letter in connection with 
asking him to help corroborate his 
reported experience of sexual assaults in 
service, pursuant to M21-1.  The veteran 
should be specifically advised that he 
may provide corroborating evidence of his 
alleged military sexual traumas in 
service from alternate sources of 
information.  The RO/AMC should review 
the evidence of record and ensure that it 
has fully complied with the provisions of 
VA Adjudication Manual M21-1, Part III, 
5.14 (c) (April 30, 1999). 

8.  Then, the RO/AMC should review the 
file and prepare a summary of the 
veteran's four claimed stressors, 
including (a) the alleged injuries of 
Capt. R.W. and signalman D.P. (see March 
2004 stressor statement and May 2005 
hearing transcript for specifics) due to 
unexpected Naval gunfire; (b) the search 
and rescue of downed aviators wounded by 
enemy fire, the repelling and killing of 
Vietcong infiltrators; (c) the 
identification of targets to be bombed 
and performance of bomb damage assessment 
by the claimant; and (d) the claimed 
military sexual traumas that took place 
aboard the USS HULL and in the Republic 
of Vietnam.  The summary and all 
associated documents, to include the 
veteran's discharge documents (DD Forms 
214), all service personnel records, and 
his stressor statement(s), should be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802.  JSRRC should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressors, including, 
as applicable, ship's logs for any 
period(s) in question for the USS HULL, 
and unit histories for those dates that 
he claims alleged stressor incidents 
occurred.

9.  Then, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  All indicated tests and studies 
should be accomplished and all clinical 
findings reported in detail.

a.  The examiner is advised that the 
veteran served aboard the USS HULL 
from 1965 to 1966 including in the 
Republic of Vietnam, and was there 
again from August 1969 to August 
1971 during Air Force service, and 
maintains that he was exposed to 
hostile mortar and sniper fire and 
witnessed two comrades die and also 
maintains he experienced sexual 
trauma in service.

b. The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis.  
If PTSD is diagnosed, the examiner 
is requested to render an opinion as 
to whether it is at least as likely 
as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed PTSD is a result of 
service or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in the 
DSM-IV.

d.  If the veteran is found to have 
an acquired psychiatric disorder 
other than PTSD, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed psychiatric disorder is 
causally related to military 
service, or whether such a causation 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
examiner is particularly requested 
to reconcile the veteran's other 
psychiatric diagnoses, e.g., 
depression, chronic PTSD, and panic 
disorders (in a February 2004 VA 
medical record) and bipolar 
affective disorder, depressed (in an 
August 2004 VA medical record).  

e.  If the veteran is found to have 
depression, or another diagnosed 
psychiatric disorder, the examiner 
is requested to render an opinion as 
to the relative likelihood that 
depression is proximately due to or 
caused by the veteran's service-
connected diabetes mellitus.  The 
degree of depression that would not 
be present but for the service-
connected diabetes mellitus 
disability should be identified. 

f.  A complete rationale should be 
provided for any opinion offered.  
The veteran's claims files must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if veteran's medical 
records were reviewed.
	
NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

10.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for PTSD and for a 
psychiatric disorder, to include bipolar 
disorder, claimed as depression, anxiety, 
and panic disorders, and to include 
depression as secondary to the veteran's 
service-connected diabetes mellitus.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2005 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal. 38 
C.F.R. § 20.1100(b) (2006).


